Citation Nr: 1637177	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-24 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey Counsel




INTRODUCTION

The Veteran served on active duty from July 1958 to May 1962.
This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In his July 2014 VA Form 9; the Veteran indicated that he was only appealing the issue of entitlement to service connection for a left knee disability.  He did not indicate that he wished to continue his appeal for entitlement to special monthly compensation based on loss of use at a higher level.  Accordingly, the issue was not certified for appeal in the March 2016 VA Form 8, and the Board finds that this issue is not on appeal.  

The Board must decide on its own whether new and material evidence sufficient to reopen the claims of entitlement to service connection for a left knee disability has been received prior to considering the merits of that underlying issue.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran also claims that his in-service left knee injury was aggravated by a left knee surgical procedure in December 1997, at the VA Hospital in Oklahoma City.  See July 2014 VA Form 9.  The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a left knee disability, as a result of a left knee surgery at the VA Hospital in Oklahoma City has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The reopened claim of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision issued in June 1977, the RO denied service connection for a left knee condition.

2.  The evidence associated with the claims file subsequent to the June 1977 decision includes evidence that relates to an unestablished fact necessary to substantiate the clam, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a left knee condition.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee condition.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156 (a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 
38 C.F.R. § 3.156 (a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Simply stated, the standard is low, but it is a standard that needs to be met. 
When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

In a June 1977 rating decision, the RO denied service connection for a left knee condition, based on a finding that X-rays of the left knee failed to disclose any significant abnormality; i.e., there was no evidence of a left knee disability.  The Veteran did not file an appeal and the decision became final.  His current claim to reopen was submitted in June 2013.

The pertinent evidence of record added to the record since the June 1977 decision includes service treatment records showing that the Veteran complained of left knee pain in December 1960 as well as January 1961, VA treatment records showing X-ray evidence of degenerative arthritis of the left knee and the report of an October 2013 VA examination, showing that the Veteran has been diagnosed with degenerative joint disease (DJD) of the left knee.  The newly submitted medical evidence of a diagnosed left knee disability is not cumulative or redundant of the evidence previously of record.  This evidence is also related to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current left knee disability for which service connection may be granted, if the disorder is related to his active military service.  Moreover, this evidence, in conjunction with the evidence of left knee pain in service and the Veteran's reports of continuous left knee pain since service, is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.

Accordingly, new and material evidence has been received and the claim of entitlement to service connection for a left knee condition is reopened.

The additional evidence demonstrates that further development is required before the claim may be considered on the merits.


ORDER

New and material evidence has been presented, and the claim for service connection for a left knee condition is reopened; the appeal is granted to this extent only.


REMAND

The Veteran was afforded a VA examination in October 2013.  The examiner opined that the diagnosed left knee arthritis is less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in service and/or within one year of discharge, and is at least as likely as not
permanently aggravated or a result of other, more recent factors.  He stated further that the natural progression of the left knee arthritis was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  

In rendering his opinion, he noted that the Veteran was seen in 1961 for some pain in the left knee, but he did not show arthritic changes in the left knee until 2004.  Between 2004 and 2010, the arthritis progressed from mild to severe.  Therefore, the examiner concluded that factors in the Veteran's life and his medical condition over the last 10 years (since 2004) at least as likely as not lead to the rapid progression of arthritis in the left knee over that period of time, and it is less likely as not that the time and factors from 1958 to 1962 caused the present left knee condition.

Subsequent to the October 2013 examination, the Veteran submitted service treatment records showing that the Veteran was treated for left knee pain on more than one occasion, including in December 1960 and January 1961.  The Veteran also submitted a statement indicating that his left knee was severely injured twice during active duty in the Marine Corps-once in early in 1959 and again in late December 1960, and that he was still having serious problems with the knee at the time of the January 1961 notation in the service treatment records.  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, including the evidence of in-service treatment for left knee pain prior to January 1961 and his reports of two serious left knee injuries in service, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board also notes that the October 2013 examiner appears to have based his negative opinion primarily on the fact that there was no evidence of arthritis of the left knee in service or for years thereafter.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303 (d) (2015).  Left knee arthritis is manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of a left knee disability during active military duty and continuing since service.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current left knee disability is necessary.  38 C.F.R. § 4.2 (2015).

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associated them with the claims file.

2.  Following completion of the above, schedule the Veteran for a new VA orthopedic examination to determine the etiology of his current left knee disability.  The examiner should review the claims folder and note such review in the examination report or an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left knee disability is the result of an injury or disease in active service.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the RO or AMC should readjudicate the Veteran's claim for service connection based on the new evidence of record.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


